PER CURIAM.
We find sufficient evidence in the record to support appellant’s conviction as a public servant of accepting benefits not authorized by law for the past, present or future exertion of influence upon other public servants which is prohibited by section 838.016(2), Florida Statutes (1981). Moreover, we cannot say that appellant was deprived of a fair trial by court rulings which prevented him from introducing certain evidence in his behalf. Appellant’s argument that the court could not impose a sentence outside the presumptive range of the guidelines based on facts relating to the instant offense was decided adversely to his position in Addison v. State, 452 So.2d 955 (Fla. 2d DCA 1984).
Affirmed.
GRIMES, A.C.J., and SCHEB and DAN-AHY, JJ., concur.